Title: From Thomas Jefferson to Brailsford & Morris, 17 July 1788
From: Jefferson, Thomas
To: Brailsford & Morris


          
            
              Gentlemen
            
            Paris July 17. 1788.
          
          I have been less diligent in acknoleging the receipt of your favors of Oct. 31. Jan. 10. and Mar. 17. than in attending to their contents. They have been the subject of repeated conferences with Mr. Berard of this city, during which I have discovered a real desire in that house to dispose in the best manner possible of the rice you had been pleased to consign to them; and a mortification that they could do no better than they did. They were to have informed me exactly what they got for the rice, and I waited for that before I answered your letters, but they have not sent it. I fear the consignments have not yeilded much profit, but hope at the same time they have not produced loss, and that the probability of a more favorable demand than happened on this occasion may induce you to continue to endeavor at opening this channel of commerce. I wish you could find means of availing yourselves of the Paris market, which I am of opinion would greatly increase the profits. Mr. Berard is more capable of advising you on this head than I am; the rice should in that case come to Rouen, or at least to Havre: and as this would be less convenient to him than Lorient, the place of his establishment, perhaps he may not be willing to encourage it. If you discover any symptom of this, I shall be always ready to make any enquiries you may desire for your more particular information.
          The bill you remitted me for 726. livres has been duly paid by Mr. Petrie, and I have given the necessary commission at Marseilles for preparing olives, and olive plants to be sent to Charleston as soon as the season will admit. This, I am answerd, will not be till the last of January.—Mr. Berard paid your draught, intended for young Mr. Rutledge, into the hands of his bankers here, Boyd, Ker & co.
          I have the honor to be with every disposition to facilitate your commercial connections with this country, and with sentiments of perfect esteem, Gentlemen, your most obedient & most humble servt,
          
            Th: Jefferson
          
        